Cook, J.,
dissenting. I respectfully dissent because I believe the majority’s holding to be an unwarranted extension of the law of “takings.” While noting the *212requirement that a landowner establish a substantial or unreasonable interference with a property right in order to demonstrate a taking, the majority nonetheless announces a per se taking whenever a landowner is denied direct access along the entire frontage of any abutting roadway, regardless of the manner in which the property is improved.
While an owner of a parcel of real estate possesses the right to access abutting public streets, Branahan v. Cincinnati Hotel Co. (1883), 39 Ohio St. 333, 335, not every interference with that right constitutes a taking for which compensation is due. In order to establish a taking, a landowner is required to demonstrate “a substantial or material interference with property rights, as well as a substantial or special injury.” State ex rel. Taylor v. Whitehead (1982), 70 Ohio St.2d 37, 39, 24 O.O.3d 88, 89, 434 N.E.2d 732, 734.
In Crawford v. Delaware (1857), 7 Ohio St. 459, 469-70, this'court considered the balance to be struck between a landowner’s right to access an abutting roadway and the public’s ability to grade and improve a street for the general welfare, stating: “But while we recognize this right of property in a street as incident to an adjacent lot, we must also recognize the right of the public to grade and improve the street; and the question, therefore, is under what circumstances, and to what extent, must the private right yield to the public?” The Crawford court answered its question by limiting the class of landowners entitled to compensation for interferences -with access to abutting roadways to those who had made improvements and suffered substantial and material injury because of a change in the established grade. Id.
In State ex rel. McKay v. Kauer (1951), 156 Ohio St. 347, 46 O.O. 204, 102 N.E.2d 703, at paragraph two of the syllabus, this court further elaborated on the prerequisites to recovery for interference with the property right of access to abutting roadways by requiring that improvements to the abutting property be made “in reliance upon and in conformity to [the established] grade.” (Emphasis added.)
Perhaps the clearest enunciation of this principle comes from Jackson v. Jackson (1865), 16 Ohio St. 163, 168, wherein this court stated: “The private rights of the owners of lands in the adjacent highways, upon principle, are the same as those of the owner of lots in towns to the adjacent streets. In either case they are, to a great extent, modified by attending circumstances. Such owner has a private right of access to and from the street or highway; and, when he has made improvements on his land, with direct reference to the adjoining highway as then established, and with reasonable reference to its prospective improvement and enjoyment by the public, he has a private right of way, or passage, to and from the highway as it then exists; and any substantial change in the highway, to the injury of such passage or way, is an invasion of his private *213property; and this private right extends so far as the reasonable and convenient enjoyment of such improvements requires the use of the adjacent highway; but beyond such necessary use thereof, the private right is merged in that of the public.” (Emphasis added.)
In today’s opinion, the majority appears to retreat from the requirement that a landowner seeking compensation prove substantial or material injury to improvements that are made in reliance on an established grade, and instead requires only that the land be improved.
The majority cites McKay, supra, as being illustrative of its conclusion. While it is true that McKay involved a roadway alteration that resulted in the complete denial of direct access to and from the property along the property’s frontage on Spring Common, that alone did not compel the McKay court to find that there was a taking. Instead, the McKay court additionally required a finding that the landowner had made improvements to the property in reliance on the existing grade. McKay, at paragraph two of the syllabus. In particular, the court noted that a large store and office building, with frontage upon Spring Common, had been erected on the subject premises with reference to the previously existing grade and access thereto.3 Id. at 348, 46 O.O. at 204, 102 N.E.2d at 704.
OTR, on the other hand, has failed to demonstrate that any of its improvements were made on reliance of the previously existing grade of Campus View Boulevard. Despite construction of the overpass, all OTR access routes to and from Campus View Boulevard remain exactly as they were before the project was started.4 Moreover, there is every indication that since completion of the *214overpass project appellants’ properties are being used in exactly the same fashion as before commencement of the project.
There was no evidence before the trial court that either office building was sited on the subject properties in such a manner that loss of potential access from points contiguous to the overpass constituted a substantial interference with its use and enjoyment. At trial, appellants produced two appraisers and an architect who testified that, as a result of construction of the overpass, the appellants’ property had decreased in value. The majority of that testimony, however, related to loss of view, increase in traffic flow and other factors unrelated to access. In . order to constitute a taking, a “substantial interference” must relate to access to an improvement and not diminution in value related to loss of a property owner’s view, a change in the traffic pattern, or the like. State ex rel. Schiederer v. Preston (1960), 170 Ohio St. 542, 544-546, 11 O.O.2d 369, 370-371, 166 N.E.2d 748, 750-751; State ex rel. Merritt v. Linzell (1955), 163 Ohio St. 97, 56 O.O. 166, 126 N.E.2d 53, paragraph three of the syllabus; Hurst v. Starr (1992), 79 Ohio App.3d 757, 763, 607 N.E.2d 1155, 1158-1159.
The only testimony concerning loss of access to improvements existing on appellants’ property that was caused by construction of the overpass related to appellants’ loss of flexibility in developing direct access routes to Campus View Boulevard at some future time. In particular, appellants produced testimony that if the building on the northern property is converted from single-tenant to multiple-tenant use, additional access routes to Campus View Boulevard would become desirable.
Trial testimony established that the office building on the northern property was constructed as a single-tenant building, which required only the previously existing access route for that use. There was no evidence that the office building had ever been used for multiple tenancy or that anything particular to its design or siting compelled such use. Instead, appellants merely argue that construction of the overpass along the frontage of their properties might cause a future inconvenience if they choose to alter the use of their property.
“However, the fact that property is rendered less desirable as a result of the governmental activity does not in and of itself constitute a taking so as to entitle the owner thereof to compensation.” McKee v. Akron (1964), 176 Ohio St. 282, 285, 27 O.O.2d 197, 199, 199 N.E.2d 592, 594, overruled on other grounds in *215Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St.3d 26, 30, 2 OBR 572, 575, 442 N.E.2d 749, 752. In determining whether there has been a taking in the instant case, we need only consider whether the property owner has been deprived of meaningful access to improvements made in reliance on the previously existing grade and in relation to the use to which the property has been devoted. See State ex rel. Pitz v. Columbus (1988), 56 Ohio App.3d 37, 42, 564 N.E.2d 1081, 1086.
In arriving at its conclusion, the majority cites the first paragraph of the syllabus in State ex rel. Merritt v. Linzell (1955), 163 Ohio St. 97, 56 O.O. 166, 126 N.E.2d 53, as controlling. When read in isolation, that statement indeed appears to be dispositive of this case. However, in light of the factual scenario before the court in Merritt and the court’s ultimate disposition of that case, I believe that the rule of law therein set forth is incomplete for application to this case.
In Merritt, the landowners sought compensation for a taking where the Director of Highways relocated a portion of U.S. Highway No. 50 (“U.S. 50”) so that it no longer abutted the landowners’ property. The abandoned portion of U.S. Highway No. 50 (“old 50”) continued to be maintained as a county highway and the landowners maintained exactly the same access thereto as when the abutting roadway was designated as part of the U.S. highway. Access lanes were built connecting the abandoned portion of the highway with the new stretch of U.S. 50.
The landowners sought compensation for a taking, claiming that their easement of access was destroyed by the relocation of U.S. Highway 50, that the old highway upon which their property continued to abut was no longer a publicly traveled highway, and that, as a result, they had suffered a legal wrong for which compensation was due. The issue of whether the landowners had improved their property in reliance of the established grade was not at issue, as the grade of old 50 had not been altered. Nevertheless, the Merritt court was careful to point out that the landowners had improved their land by erecting a gas and oil filling station, a store, and a restaurant at the grade of and abutting on old 50.
The Merritt court concluded that there was no taking because (1) a landowner suffers no legal impairment of the right to access where the means of ingress and egress remain unaffected by relocation of a highway, id. at paragraph two of the syllabus, and (2) an abutting landowner has no property right in the continuation or maintenance of the flow of traffic past his property. Id. at paragraph three of the syllabus. Because Merritt did not involve a change of grade, and there was no dispute that the landowners had improved their property in direct relation to old 50, an analysis of the landowners’ reliance on the established grade of old 50 *216in making improvements to the property was unnecessary.5 Accordingly, upon close review, Merritt becomes less compelling as controlling authority.
It is clear that this court in Merritt did not abandon the requirement that an abutting property owner seeking compensation for a taking demonstrate a “substantial interference” with the right to access improvements that are made in reliance to an established grade of a roadway, as that requirement has been restated in subsequent cases. See, e.g., State ex rel. Schiederer v. Preston (1960), 170 Ohio St. 542, 545, 11 O.O.2d 369, 371, 166 N.E.2d 748, 751. OTR has failed to establish that either of its properties was improved in reliance on future access being available at the previously existing grade of Campus View Boulevard or that the change of grade renders the means of access that it once enjoyed any less convenient. See Lotze v. Cincinnati (1899), 61 Ohio St. 272, 55 N.E. 828. Accordingly I would affirm the judgment of the court of appeals.

. The majority notes a passage from the McKay respondent’s brief in an attempt to demonstrate that, in that case, there were no “ ‘developed’ driveways or entrances” from Spring Common prior to the roadway alteration. However, that fact is of little consequence. “Improvements” made in reliance on an existing grade can be erections on the land, Crawford, supra, driveways, entrances, and loading docks, Norwood v. Forest Converting Co. (1984), 16 Ohio App.3d 411, 16 OBR 481, 476 N.E.2d 695; Akron-Selle Co. v. Akron (1974), 49 Ohio App.2d 128, 3 O.O.3d 186, 359 N.E.2d 704, or any other valuable addition to property. Black’s Law Dictionary (6 Ed.Rev.1990) 757. What is important is that such improvements actually be in existence prior to the roadway alteration and that they be made in reliance on the established grade.
It would appear from the facts of McKay that improvements — a large store and office building— were erected with reference to the established grade of Spring Common in such a manner as to take advantage of pedestrian traffic and allow pedestrians a means of access.


. The majority states its agreement with OTR that the court of appeals created, “ ‘by judicial fiat,’ an arbitrary distinction between developed and undeveloped rights of access.” I disagree with that characterization, as it is my belief that the appellate court’s analysis was grounded in the applicable law. A developed right of access is necessarily an improvement to land made in reference to the established grade of an abutting street. Accordingly, even in the absence of evidence that erections on the land were made with direct reference to Campus View Boulevard as established, a developed route of access that is taken away or impaired may produce the “substantial interference” necessary to constitute a taking.
*214In this case there was no evidence that either building owned by OTR was sited or improved in reference to future direct access to Campus View Boulevard. Further, there were no access routes actually in existence that were affected by the change of grade. Therefore, the court properly concluded that there were no improvements to the subject properties existing at the time of the roadway alteration for which the trial court could have found a “substantial interference” with the right to access.


. In fact, the Merritt court expressly distinguished the line of cases which includes Crawford and McKay as inapposite, stating: “[T]he facts in the instant case do not show the impairment of the use of the highway on which relators’ property abuts, but only the opening of a new highway which diverts public travel from the old highway. The cases above noted and cited by relators [including Crawford and McKay] are not applicable to such a situation.” 163 Ohio St. at 102, 56 O.O. at 168, 126 N.E.2d at 55-56.